Name: Commission Regulation (EEC) No 1890/80 of 16 July 1980 amending Regulation (EEC) No 728/80 applying quality class III to certain fruit for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/38 Official Journal of the European Communities 17. 7. 80 COMMISSION REGULATION (EEC) No 1890/80 of 16 July 1980 amending Regulation (EEC) No 728/80 applying quality class III to certain fruit for the 1980/81 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1367/80 (2 ), and in particular Article 4 (1) thereof, Whereas Commission Regulation (EEC) No 379/71 of 19 February 1971 laying down common quality stan ­ dards for citrus fruit ( 3 ), laid down a class III for the products concerned ; Whereas, pursuant to the first subparagraph of Article 4 (1) of Regulation (EEC) No 1035/72, the quality class III may be applied only if the products concerned are needed to meet consumer demand ; whereas , this need, which has already been recognized for a limited period for lemons by Commission Regu ­ lation (EEC) No 728 /80 (4 ), also appears to exist at present for certain citrus fruits other than lemons ; whereas , in view of the considerable fluctuations in production from one marketing year to another, the period of application of quality class III should be limited ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 728/80 is hereby amended by the addition of the following : '  Oranges of blond varieties other than "Biondo comune" : from 1 October 1980 to 15 July 1981 ,  satsumas, Clementines, tangerines and other similar citrus hybrids other than mandarins from 1 October 1980 to 15 May 1981 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 118 , 20 . 5 . 1972 , p. 1 . ( 2 ) OJ No L 140 , 5 . 6 . 1980 , p. 24 . ( 3 ) O ) No L 45 , 24 . 2 . 1971 , p . 1 . H OJ No L 83 , 28 . 3 . 1980 , p . 15 .